Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 12-14, 22 and 24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hu et al. (Pub NO. US 2014/0148772 A1; hereinafter Hu).
Regarding Claim 1, Hu teaches a wireless communication device (device in Fig. 3; See [0036]-[0040]) comprising:
 a circuit unit (wire 25 forms circuit in Fig. 3; See [0039]); and 
an antenna (RFID tag 3 in Fig. 3; See [0039]) which is connected to said circuit unit (circuit unit 25 forms circuit with RFID tag 3 in Fig. 3; See [0036]-[0039]) and which transmits and receives signals to and from a transceiver (RF reader 4 in fig. 3 is transceiver; See [0039]) in a non-contact manner (RFID tag transmits and receives signal in non-contact manner to and from RF reader 4 in Fig. 3; See 0039]);
wherein said wireless communication device transmits different signals to said transceiver (See [0039]), depending on the presence or absence of contact between at least a part of said circuit unit and moisture (depending on level of moisture present in wires 25 in Fig. 3; See [0039]).

    PNG
    media_image1.png
    509
    924
    media_image1.png
    Greyscale




Regarding Claim 12, Hu teaches the wireless communication device according to claim 1, wherein said wireless communication device transmits signals including different information to said transceiver (generate different levels of signals; See [0039]), 
depending on the presence or absence of contact between at least a part of wiring included in said circuit unit and moisture (contact is created when moisture is detected; See [0039]).
Regarding Claim 13, Hu teaches the wireless communication device according to claim 12,
wherein said circuit unit comprises a digital circuit (layers 23 and wires 25 are digital circuit because RFID sends digital signal; See [0039]); and
wherein, when at least a part of wiring of said digital circuit comes into contact with moisture (See [0039]), 
the properties of said digital circuit change (properties change means circuit is created; See [0039]), and 
said wireless communication device transmits to said transceiver (See [0039]), 

Regarding Claim 14, Hu teaches the wireless communication device according to claim 12, wherein the electrical resistance of said wiring changes, when at least a part of said wiring comes into contact with moisture (See [0039]).
Regarding Claim 22, Hu teaches a diaper (a diaper in Fig. 3; See [0030]) comprising: 
a water absorbent material (layer 23 in Fig. 3) which absorbs and retains moisture (See [0039]); and 
a waterproof material (pad 2 in Fig. 3; See [0039]) having a waterproof function and covering said water absorbent material (pad 2 covers layer 23 in Fig. 3; See [0035]); 
wherein said diaper is capable of being attached to a human body and absorbing moisture released from the human body (See [0030], [0039]); and 
wherein said diaper comprises the wireless communication device according to claim 1 (See [0030]).
Regarding Claim 24, Hu teaches a moisture detection system (system in Fig. 3; See [0035]-[0039]), comprising:

a transceiver (4 in Fig. 3; See [0039]) which is capable of communicating with said wireless communication device in a non-contact manner (RFID tag transmits and receives signal in non-contact manner to and from RF reader 4 in Fig. 3; See 0039]), and 
which detects the presence or absence of contact between said wireless communication device with moisture (See [0039]), based on the signal returned in response to the signal transmitted to said wireless communication device (See [0039]). 



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


6.	Claims 2-4, 6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Diao et al. (Pub NO. US 2016/0050757 A1; hereinafter Diao).
Regarding Claim 2, Hu teaches the wireless communication device according to claim 1, wherein said circuit unit (wire 25 forms circuit in Fig. 3; See [0039]) and wherein the properties of said element change due to contact with moisture (See [0039]).
Hu is silent about comprises an element formed using one or more materials selected from the group consisting of carbon nanotubes, graphene, fullerene and organic semiconductors.
Diao teaches regarding detecting moisture (See [0034]) comprises an element formed using one or more materials selected from the group consisting of carbon nanotubes (See [0023]), graphene (See [0006], [0040]), fullerene (See [0040]) and organic semiconductors (See [0031]-[0032]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using an element formed using one or more materials selected 
Regarding Claim 3, Hu in view of Diao teaches the wireless communication device according to claim 2. Hu further teaches wherein at least one parameter of the signal returned in response to the signal received from said transceiver changes (See [0039]), when the properties of said element change (See [0039]).
Regarding Claim 4, Hu in view of Diao teaches the wireless communication device according to claim 2. Hu further teaches said wireless communication device transmits to said transceiver (See [0039]), a signal different from the signal to be transmitted when said diode is not in contact with moisture (circuit is created when it comes into contact with moisture, therefore it is different from when not in contact with moisture; See [0039]).
Hu is silent about wherein said element comprises a diode; and wherein, when said diode comes into contact with moisture.
Diao teaches regarding detecting moisture (See [0034]) wherein said element comprises a diode (See [0032]]); and wherein, when said diode comes into contact with moisture (See [0032]-[0034]).

Regarding Claim 6, Hu in view of Diao teaches the wireless communication device according to claim 4. Hu further teaches wireless communication (See [0036]-[0039]).
Hu is silent about wherein said circuit unit further comprises an oscillator circuit; and 
wherein, when said diode comes into contact with moisture, said communication device transmits to said transceiver, 
a signal having a frequency different from the frequency of the signal to be transmitted when said diode is not in contact with moisture.
Diao further teaches wherein said circuit unit further comprises an oscillator circuit (See [0032]); and 
wherein, when said diode comes into contact with moisture, said communication device transmits to said transceiver (See [0032]-[0034]), 

Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using said circuit unit further comprises an oscillator circuit; and wherein, when said diode comes into contact with moisture, said communication device transmits to said transceiver, a signal having a frequency different from the frequency of the signal to be transmitted when said diode is not in contact with moisture, as taught by Diao in order to sense humidity (Diao, abstract).
Regarding Claim 8, Hu in view of Diao teaches the wireless communication device according to claim 2. Hu further teaches wireless communication (See [0036]-[0039]).
Hu is silent about wherein said element is a ring oscillator; and wherein, when said ring oscillator comes into contact with moisture, said communication device transmits to said transceiver, a signal having a frequency different from the frequency of the signal to be transmitted when said ring oscillator is not in contact with moisture.
Diao teaches regarding detecting moisture (See [0034]) wherein said element is a ring oscillator (See [0032]); and  wherein, when said ring oscillator comes into contact with moisture, said communication device transmits to said 
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using said element is a ring oscillator; and wherein, when said ring oscillator comes into contact with moisture, said communication device transmits to said transceiver, a signal having a frequency different from the frequency of the signal to be transmitted when said ring oscillator is not in contact with moisture, as taught by Diao in order to sense humidity (Diao, abstract).
Regarding Claim 10, Hu in view of Diao teaches the wireless communication device according to claim 2. Diao further teaches wherein said element is formed using a carbon nanotube (See [0024]-[0029]).
Regarding Claim 11, Hu in view of Diao teaches the wireless communication device according to clam 2. Diao further teaches wherein a semiconductor layer included in said element is formed using a carbon nanotube (See [0024]-[0029]). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Tsukada et al. (Pub NO. US 2014/0303470 A1; hereinafter Tsukada).
Regarding Claim 15, Hu teaches the wireless communication device according to claim 12. Hu further teaches wiring (See [0039]).
Hu is silent about wherein at least a part of said wiring comprises electrically conductive particles and a water-soluble resin.
Tsukada teaches wherein at least a part of said wiring comprises electrically conductive particles and a water-soluble resin (it absorbs moisture, therefore water-soluble; See [0480]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using at least a part of said wiring comprises electrically conductive particles and a water-soluble resin, as taught by Tsukada in order to achieve better mechanical strength (Tsukada, [0480]).
Regarding Claim 16, Hu teaches the wireless communication device according to claim 12. Hu further teaches wiring (See [0039]).

Tsukada teaches wherein at least a part of said wiring comprises a water-soluble electrically conductive polymer (it absorbs moisture, therefore water-soluble; See [0480]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using wherein at least a part of said wiring comprises a water-soluble electrically conductive polymer, as taught by Tsukada in order to achieve better mechanical strength (Tsukada, [0480]).
Regarding Claim 17, Hu teaches the wireless communication device according to claim 12. Hu further teaches wiring (See [0039]).
Hu is silent about wherein at least a part of said wiring comprises electrically conductive particles and a water-absorbent resin. 
Tsukada teaches wherein at least a part of said wiring comprises electrically conductive particles and a water-absorbent resin (it absorbs moisture, therefore water-soluble; See [0480]).
.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Diao further in view of IWATA et al. (Pub NO. US 2019/0293591 A1; hereinafter Iwata).
Regarding Claim 5, Hu in view of Diao teaches the wireless communication device according to claim 4. Hu further teaches
wherein said diode (See [0032]); and
wherein, when said diode comes into contact with moisture (See [0032]-[0033]), 
said wireless communication device transmits to said transceiver (See [0032]-[0034]), 
a signal having an intensity different from the intensity of the signal to be transmitted when said diode is not in contact with moisture (resonance frequency id different from other frequency when it doesn’t come into contact with moisture; See [0032]-[0034]).

Iwata teaches regarding detecting moisture (See [0114], [0123]) wherein said diode is a variable capacity diode (See [0137], [0141]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu and Diao by using said diode is a variable capacity diode, as taught by Iwata in order to sense humidity (Iwata, [0114]).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Diao further in view of Withers et al. (Pub NO. US 2018/0352367 A1; hereinafter Withers).
Regarding Claim 9, Hu in view of Diao teaches the wireless communication device according to claim 2. Hu further teaches wherein said element is RFID tag (See [0039]); and wherein, 
when said RFID tag comes into contact with moisture (See [0039]),
 said wireless communication device transmits to said transceiver (See [0039]), 

Hu is silent about RFID tag comprises memory element.
Withers teaches RFID tag comprises memory element (See [0068]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu and Diao by using RFID TAG comprises memory element, as taught by Withers in order to write command in specific location of RFID TAG (Withers, [0068]).
10.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Diao further in view of Withers et al. (Pub NO. US 2018/0352367 A1; hereinafter Withers).
Regarding Claim 20, Hu teaches the wireless communication device according to claim 12, wherein said circuit unit comprises: 
RFID TAG which is connected to said wiring and which stores predetermined information (RFID TAG 3 is connected to wiring 25 in Fig. 3; See [0039]); and 

wherein the information to be read by said control circuit from said RFID TAG control circuit varies depending on the presence or absence of contact between said wiring and moisture (See [0039]).
RFID TAG comprises a memory element and a control circuit.
Withers teaches RFID TAG (410 in Fig. 4C; See [0060]-[0062]) comprises a memory element and a control circuit (RFID TAG 410 has memory 434 and control circuit 432 in Fig. 4C; See [0060]-[0062]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using RFID TAG comprises a memory element and a control circuit, as taught by Withers in order to write command in specific location of RFID TAG (Withers, [0068]).
Regarding Claim 21, Hu teaches the wireless communication device according to claim 12, wherein said circuit unit comprises: 
 a control circuit (a circuit due to wetness has resistance; See [0039]) which reads information from said RFID TAG and transmits the information to said transceiver (RFID TAG 3 is connected to wiring 25 in Fig. 3; See [0039]); and 

Hu is silent about RFID TAG comprises a plurality of memory elements arranged in the form of an array a control circuit.
Withers teaches RFID TAG (410 in Fig. 4C; See [0060]-[0062]) comprises a plurality of memory elements arranged in the form of an array a control circuit (RFID TAG 410 has a plurality of memory 434 and control circuit 432 in Fig. 4C; See [0060]-[0062]).
Therefore, it would have been obvious to one to ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hu by using RFID TAG comprises a plurality of memory element and a control circuit, as taught by Withers in order to write command in specific location of RFID TAG (Withers, [0068]).

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


b. HAO et al. (Pub NO. US 2018/0331586 A1) discloses Wireless Moisture Sensor.
c. HO et al. (Pub NO. US 2018/0325743 A1) discloses System and Method for a Smart Diaper.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858